IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00125-CR
                               No. 10-21-00126-CR
                               No. 10-21-00127-CR
                               No. 10-21-00128-CR

                   EX PARTE CEDRIC BERNARD JAMES



                        From the 12th District Court
                           Walker County, Texas
              Trial Court Nos. 29,580, 29,582, 29,584, and 29,578


                         MEMORANDUM OPINION

       Appellant Cedric Bernard James was charged by indictment with the following

offenses:

       •     Trial Court Cause No. 29,578 - injury to a child, elderly individual, or
             disabled individual;

       •     Trial Court Cause No. 29,580 – injury to a child, elderly individual, or
             disabled individual;

       •     Trial Court Cause No. 29,582 – robbery; and

       •     Trial Court Cause No. 29,584 – burglary (Count I) and injury to a child,
             elderly individual, or disabled individual (Count II).
James subsequently filed a pretrial application for writ of habeas corpus in each cause

seeking a bail reduction. The trial court denied each application, and James appealed

from each of the trial court’s orders.

       During the pendency of these appeals, James pleaded guilty, pursuant to a plea

agreement, to the offense of injury to a child, elderly individual, or disabled individual

in Trial Court Cause No. 29,578. The trial court deferred an adjudication of James’s guilt

and placed him on deferred adjudication community supervision for eight years.

Additionally, the trial court dismissed the other causes—Trial Court Cause Nos. 29,580,

29,582, and 29,584.

       James is therefore no longer subject to pretrial confinement for the charged

offenses. Accordingly, these appeals challenging the trial court’s denial of James’s

pretrial applications for writ of habeas corpus have been rendered moot. See Ex parte

Tucker, 3 S.W.3d 576, 576 (Tex. Crim. App. 1999) (per curiam); Martinez v. State, 826

S.W.2d 620, 620 (Tex. Crim. App. 1992); see also Ex parte Poulis, No. 03-19-00906-CR, 2020

WL 4726744, at *1 (Tex. App.—Austin Aug. 12, 2020, no pet.) (mem. op., not designated

for publication). We thus dismiss these appeals as moot.




                                                MATT JOHNSON
                                                Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed

Ex parte James                                                                      Page 2
Opinion delivered and filed September 29, 2021
Do not publish
[CR25]




Ex parte James                                   Page 3